Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Appleby et al. (US 2011/0189440 A1, hereinafter “Appleby”).
Regarding claim 1, Appleby discloses a patch antenna array sensor comprising: 
a ceramic matrix composite body in which a patch antenna array is embedded, wherein the patch antenna array sensor is configured to detect blade tip clearance in a gas turbine engine ([0126], [0838], [1103], [1142], [0416], [1151]). 

Regarding claim 2, Appleby discloses the patch antenna array sensor of claim 1, wherein the patch antenna array comprises a plurality of metallic antenna elements embedded in ceramic matrix material ([1197]).  

Regarding claim 3, Appleby discloses the patch antenna array sensor of claim 1, wherein patch antenna is integral to the ceramic matrix composite body ([1197]).  

Regarding claim 4, Appleby discloses the patch antenna array sensor of claim 1 further comprising an abradable layer ([1072]).  

Regarding claim 5, Appleby discloses the patch antenna array sensor of claim 1 further comprising a ground plane ([0328]). 

Regarding claim 6, Appleby discloses the patch antenna array sensor of claim 1, wherein the ceramic matrix composite body is part of an engine shroud ([1065]). 

Regarding claim 7, Appleby discloses the patch antenna array of claim 1, wherein the patch antenna array comprises a plurality of metallic antenna elements each of which comprises a metallic mesh ([0891]). 

Regarding claim 8, Appleby discloses a tip clearance sensor system comprising: 
a patch antenna array sensor comprising a patch antenna array, wherein the patch antenna array is embedded in a ceramic matrix composite body ([1163]); 
a transceiver configured to transmit an excitation signal to the patch antenna array ([1578]); and  17 RCA12301PATENT Atty. Dkt. No. 15448-704 (RCA12301 USPRI)
a processor configured to determine a blade tip clearance from a reflection of a transmission emitted by the patch antenna array ([1609]).  

Regarding claim 9, Appleby discloses the tip clearance sensor system of claim 8, wherein the processor is configured to determine blade wear based on the reflection of the transmission emitted by the patch antenna array ([1647]). 

Regarding claim 10, Appleby discloses the tip clearance sensor system of claim 8, wherein the processor is configured to determine engine speed based on the reflection of the transmission emitted by the patch antenna array ([0222]). 

Regarding claim 11, Appleby discloses the tip clearance sensor system of claim 8, wherein the processor is configured to determine engine torque based on the reflection of the transmission emitted by the patch antenna array ([1668]). 

Regarding claim 12, Appleby discloses the tip clearance sensor system of claim 8, wherein the processor is configured to detect a break in a shaft of a gas turbine engine based on the reflection of the transmission emitted by the patch antenna array ([1163]).  



Regarding claim 14, Appleby discloses the tip clearance sensor system of claim 8, wherein the transceiver is configured to receive a measurement signal from the patch antenna array ([0408]).  

Regarding claim 15, Appleby discloses a method comprising: 
causing a signal beam to radiate from a patch antenna array which is embedded in a ceramic matrix composite body ([0412]); 
receiving a reflection of the signal beam off of a rotatable blade in a gas turbine engine ([1196]); and 18RCA12301PATENTAtty. Dkt. No. 15448-704 (RCA12301 USPRI)
determining a distance between the patch antenna array and a tip of the rotatable blade ([1498]).  

Regarding claim 16, Appleby discloses the method of claim 15 further comprising focusing the signal beam on the rotatable blade ([1670]).  

Regarding claim 17, Appleby discloses the method of claim 15 wherein causing the signal beam to radiate comprises causing the signal beam to radiate from two patch antennas included in the patch antenna array ([0395]).  

Regarding claim 18, Appleby discloses the method of claim 15, wherein receiving the reflection of the signal beam comprises receiving the reflection of the signal beam by a patch antenna included in the patch antenna array ([0589]). 

Regarding claim 19, Appleby discloses the method of claim 15 further comprising detecting an engine speed by sensing blades passing the patch antenna array ([0858]).  

Regarding claim 20, Appleby discloses the method of claim 19 further comprising detecting an over-speed condition based on detection of the engine speed ([0482]). 


Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive. 
Claim 1 was asserted to use a composite that is different from ceramic. By definition, ceramic matrix composites (CMCs) are a subgroup of composite materials and a subgroup of ceramics. By which, the composite reads on the larger parent; thus, it is disclosed. Further, during interview, the construction of the claim was provided in which the understanding of how “embedded” functions was given. Claims are wholly disclosed and rejected. 
For all above reasons and additional considerations, all claims are rejected. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
2/27/2021